Reasons for Allowance
1.	Claims 1-11 and 13-18 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an apparatus and a method of eye-tracking. The closet prior arts, Zhan (US 20130335395 A1), Song (US 20160240144 A1), and Kim (US 20160351124 A1), individually or in combination, discloses an apparatus for determining gaze direction information, comprising: a light source configured for forming illuminating light to one or more regions of an eye of a user; optical element(s) configured to guide the illuminating light from the light source to the one or more regions of the eye, wherein the illuminating light is dynamically adjustable to generate a dynamic light beam on the one or more regions of the eye; a sensor configured to capture reflected light from the one or more regions of the eye and generate reflection eye data; at least one processor and at least one memory including computer program code; the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to: maintain settings comprising user profile information; adjust spectral power distribution of the light source based on the user profile information; receive the reflection eye data; generate the gaze direction information based on the reflection eye data. However, the closet prior arts of record fail to teach conducting spectral calibration of the apparatus by performing at least the following steps: scanning the one or more regions of the eye of the user through different spectral bands, or combinations of spectral bands, of the light source and capture an image by the sensor for each different spectral band; comparing image attribute(s) of at least two captured images; selecting at least one image based on the comparison; one or more of defining an attribute value or creating an index list based on the significance of the selected image; determining an intensity of at least one spectral band using one or more of the attribute value or index list; and adjusting the settings based on the conducted spectral calibration..

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691